Citation Nr: 0838618	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-44 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for right 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 2000 
to February 2004.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The duty 
to assist includes obtaining records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2).  
This includes relevant VA Medical Center (VAMC) treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that where VA medical treatment records are material 
to the issue on appeal and are not included within the claims 
file, a remand is necessary to acquire such VA records 
because VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees).  In a June 2008 letter, the veteran stated that 
he received medical care in June 2005 for right hallux valgus 
from the Edward Hines, Jr. VA Hospital.  A review of the 
claims file reveals that these records are not of record.  
These records are necessary to make a service-connection 
determination.  Accordingly, remand is required to obtain 
complete records from the Edward Hines, Jr. VA Hospital.

Accordingly, the case is remanded for the following action:

1.	The RO must contact the veteran to 
obtain the dates he received treatment 
at the Edward Hines, Jr. VA Hospital.

2.	Regardless of whether the veteran 
provides a response, the RO must 
contact the Edward Hines, Jr. VA 
Hospital and obtain and associate with 
the claims file all treatment records 
from February 2004 to the present.  If 
any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact must clearly be 
documented in the claims file.

3.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

